Case 1:19-cv-06681-JGK Document 34 Filed 10/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DONATO ROSALES MEDINA,
Plaintiff, 19-cv-6681 (JGK)

- against - ORDER

 

400 WEST 23RD STREET RESTAURANT
CORP. ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The parties should submit the settlement agreement for the
Court’s approval, including relevant information relating to any
attorney’s fees, including billing rates, hours, and biographies
of the attorneys. The submission should be made by November 6,

2020.

SO ORDERED.

oS
Dated: New York, New York Ne Li
October 26, 2020 a of Cee,

John G. Koeltl
United States District Judge

 

SDC SONY

DOCUMENT

ELECTRONICALLY FILEO

OCH _ —

DATE FILED. Wef26/Zo26

 

 

 
